Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 1-22 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 1, the terms “first reference sequence number, first sequence number, second sequence number” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 2-23 are rejected for similar reasons as stated for claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-10 is/are rejected under 35 U.S.C. 102 as being anticipated by Hofmeister US 20040156313

1. A method for processing a service flow and implemented by a first network device (Hofmeister: i.e., in fig. 23a Provider Edge Node 2 as the first network device [0280-0287]) in a packet network, the method comprising: 
obtaining a first upstream service flow comprising a first upstream data packet, wherein the first upstream data packet comprises a first sequence number identifying a sequence in the first upstream service flow, and wherein the first upstream service flow is from a third network device in the packet network or is replicating an upstream service flow from the third network device (Hofmeister: fig. 23a [0280-0287] one pseudo-wire, PW12, between Provider Edge Nodes 1 and 2 to transfer data traffic between Customer Node 1 and 2); 
or is replicating an upstream service flow from the fourth network device (Hofmeister: fig. 23a [0280-0287] a pseudo-wire, PW32, is used to carry traffic between Customer Node 3 and 2);
obtaining a third upstream service flow based on a first reference sequence number, the first sequence number, and the second sequence number, wherein the third upstream service flow comprises a third upstream data packet, and wherein the third upstream data packet comprises a third sequence number greater than the first reference sequence number; and sending the third upstream service flow to a fifth network device (Hofmeister: fig. 23a [0280-0287] aggregated capacity (BW_12 + BW_32).

3. The method according to claim 1, wherein the method further comprises: obtaining a first downstream service flow, wherein the first downstream service flow comprises a first downstream data packet, the first downstream data packet comprise a fourth sequence number identifying a sequence in the first downstream service flow, and wherein the first downstream service flow is a downstream service flow received by the first network device from the fifth network device or a service flow obtained by the first network device by replicating a downstream service flow from the fifth network device; receiving, a second downstream service flow sent by the second network device, wherein the second downstream service flow comprises a second downstream data packet, the second downstream data packet comprises a fifth sequence Hofmeister: fig. 3, 23a-23b [0103, 0276] bidirectional). 

5. The method according to claim 1, wherein obtaining, by the first network device, a third upstream service flow based on the first reference sequence number, the first sequence number and the second sequence number comprises: selecting, by the first network device as the third upstream service flow based on the first sequence number and the second sequence number, one or more upstream data packets from the first upstream data packet and the second upstream data packet, wherein the one or more upstream data packets comprise sequence numbers whose values are greater than the first reference sequence number, wherein an i.sup.th upstream data packet is any upstream data packet in the third upstream service flow, wherein a sequence number comprised in the i.sup.th upstream data packet is greater than the first reference sequence number, wherein a sequence number comprised in a (i+1).sup.th upstream data packet is greater than the sequence number comprised in the i.sup.th upstream data packet, and wherein the Hofmeister: fig. 23a-23b, 31 [0103, 0276, 0389-0390] aggregated capacity).

6. The method according to claim 1, wherein obtaining, by the first network device, a third upstream service flow based on the first reference sequence number, the first sequence number and the second sequence number comprises: sorting, based on an arrival moment of the first upstream data packet and an arrival moment of the second upstream data packet, the first upstream data packet and the second upstream data packet to obtain a sorted upstream service flow; and selecting, as the third upstream service flow from the sorted upstream service flow, one or more upstream data packets comprising sequence numbers whose values are greater than the first reference sequence number, wherein a sequence number comprised in an i.sup.th upstream data packet in the third upstream service flow is greater than the first reference sequence number, wherein an arrival moment of an (i+1).sup.th upstream data packet in the third upstream service flow is later than an arrival moment of the i.sup.th upstream data packet, wherein a sequence number comprised in the (i+1).sup.th upstream data packet is greater than the sequence number comprised in the i.sup.th upstream data packet, and wherein the i.sup.th upstream data packet is any upstream data packet in the third upstream service flow (Hofmeister: fig. 23a-23b, 31 [0103, 0276, 0389-0390] aggregated capacity). 

7. The method according to claim 3, wherein obtaining, by the first network device, the third downstream service flow based on the second reference sequence number, the fourth sequence number and the fifth sequence number comprises: selecting, as the third downstream service flow based on the fourth sequence number and the fifth sequence number, one or more Hofmeister: fig. 23a-23b, 31 [0103, 0276, 0389-0390] aggregated capacity). 

8. The method according to claim 3, wherein obtaining, by the first network device, the third downstream service flow based on the second reference sequence number, the fourth sequence number and the fifth sequence number comprises: sorting, based on an arrival moment of the first downstream data packet and an arrival moment of the second downstream data packet, the first downstream data packet and the second downstream data packet to obtain a sorted downstream service flow; and selecting, as the third downstream service flow from the sorted downstream service flow, one or more downstream data packets comprising sequence numbers whose values are greater than the second reference sequence number, wherein a sequence number comprised in a j.sup.th downstream data packet in the third downstream service flow is greater than the second reference sequence number, wherein an arrival moment of a (j+1).sup.th downstream data packet in the third downstream service flow is later than an arrival moment of the j.sup.th downstream data packet, wherein a sequence number comprised in a (j+1).sup.th Hofmeister: fig. 23a-23b, 31 [0103, 0276, 0389-0390] aggregated capacity). 

9. The method according to claim 1, wherein the method further comprises: updating, by the first network device, a value of the first reference sequence number using a maximum value of a sequence number comprised in a upstream data packet in the third upstream service flow (Hofmeister: fig. 23a-23b, 31 [0103, 0276, 0389-0390]). 

10. The method according to claim 3, further comprises: updating, by the first network device, a value of the second reference sequence number using a maximum value of a sequence number comprised in a downstream data packet in the third downstream service flow (Hofmeister: fig. 23a-23b, 31 [0103, 0276, 0389-0390]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 2, 4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister US 20040156313 in view of Applicant Admitted Prior Art (AAPA)

2. The method according to claim 1, wherein the method further comprises: receiving an upstream service flow from the third network device; replicating the upstream service flow from the third network device; and sending a fourth upstream service flow to the second network device, wherein the fourth upstream service flow is the upstream service flow from the third network device or a service flow obtained by replicating the upstream service flow from the third network device (Hofmeister: fig. 23a [0280-0287]).
	However, Hofmeister merely discloses the term replication
AAPA further discloses the term replication (AAPA: [0005-0007] replicating the service data) in order to performs fault detection on the system ([0007])
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recite limitation into Hofmeister’s invention in order to performs fault detection on the system ([0007]), as taught by AAPA.

4. The method according to claim 2, wherein the method further comprises: receiving a downstream service flow from the fifth network device; replicating the downstream service flow from the fifth network device; and sending a fourth downstream service flow to the second network device, wherein the fourth downstream service flow is the downstream service flow from the fifth network device or a service flow obtained by replicating the downstream service Hofmeister: fig. 23a [0280-0287]; (AAPA: [0005-0007] replicating the service data). 

11. The method according to claim 3, wherein the first network device is a first provider edge ( PE) device, the second network device is a second PE device, the third network device is a customer edge (CE) device, and the fourth network device is a CE device, wherein the first network device is a first pseudo wire switching point (SPE), the second network device is a second SPE, the third network device is a first PE device, the fourth network device is a second PE device, and the first PE device and the second PE device communicate with a same CE device, wherein the first network device is a first SPE, the second network device is a second SPE, the third network device is a first PE device, the fourth network device is a second PE device, and the first PE device and the second PE device belong to a network device group, or wherein the first network device is a first SPE, the second network device is a second SPE, the third network device is a first PE device, the fourth network device is a second PE device, the first PE device and the second PE device belong to a network device group, and the first PE device and the second PE device communicate with a same CE device (Hofmeister: fig. 23a-23b; AAPA: fig. 1 [0003-0007]). 

12. The method according to claim 11, wherein the fifth network device and the sixth network device are same PE devices, or the fifth network device and the sixth network device are different PE devices, or the fifth network device and the sixth network device are different SPEs (Hofmeister: fig. 23a-23b; AAPA: fig. 1 [0003-0007]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415